Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18       PageID.2181    Page 1 of 33



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                      CRIMINAL NO. 18-20128

 v.                                           Hon. STEPHEN J. MURPHY

 D-7 CALEB YOUNG,

              Defendant.
                                     /

                      Government’s Sentencing Memorandum

       This is an organized crime case. Caleb Young and his fellow group members

 pretended to be teenage boys to gain the interest, trust, and cooperation of preteen

 and teenage girls. These men in their 30s and 40s psychologically manipulated their

 victims to get them to engage in sexual activity on web camera on an unmonitored,

 chatroom-based website. They hunted girls. They lied to girls. They manipulated

 girls. They ganged up on girls. They sexually exploited girls. And they did so

 repeatedly, for years, victimizing more than 100 girls (only a fraction of whom have

 been positively identified). Young’s group was well-organized, disciplined, and

 experienced. Their crimes shock the conscience of even the most seasoned criminal

 law observer. This group did not invent the sexual exploitation of children, but they

 may have perfected it. This Court should sentence Young to 35 years in prison for

 his part in the enterprise.

                                     Page 1 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18        PageID.2182    Page 2 of 33



                                 I
                STATEMENT OF FACTS: THE BORED GROUP

       Earlier this year, this Court sentenced several men for their participation in a

 child exploitation enterprise. (United States v. Eisley, et al., 17-20632). That prior

 group, like the group before the Court now, primarily used Website A to exploit its

 victims. This Court is thus familiar with Website A, which is an unmonitored,

 chatroom-based website that allows its users to communicate in real time through a

 chat function while as many as two users can appear live on web camera in a

 particular chatroom. Website A’s display included the live web camera activity, the

 chat dialogue box, and a user list. It looked like this:




 Any user could create a new chatroom by simply giving it a unique name.

 Importantly, Website A did not provide a centralized list of all of the active



                                       Page 2 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18         PageID.2183    Page 3 of 33



 chatrooms. That meant that Website A users needed to know the precise URL (or

 address) of the chatroom in order to enter it.

          The defendants in this case spent almost five full years on Website A creating

 dozens and dozens of individualized chatrooms for specific victims. For reasons

 unknown, they typically included the word “bored” in the title of their chatrooms

 (e.g.,    Website    A/justsobored,   /borednstuff,   /fuckingbored,   /boredascanbe,

 /boredasfuk, /soooobored, etc.). The group is therefore known as the “Bored

 Group.” Its history and strategy of exploitation follows.

    A. The Formation of the Bored Group

          The Bored Group started around 2012 and remained active through 2017. The

 men initially met on a moderated, fairly well-known social media platform called

 Stickam.      Stickam monitored its website for certain kinds of sexual activity.

 Frustrated by this monitoring, the men moved to another website with less oversight.

 That website rewarded its members with “points” every time they wrote a message

 to a female, went on web camera themselves to entice a female to engage in sexual

 activity, or played a pre-recorded video with this same objective (a concept known

 as “looping”). The Bored Group members excelled in this new format, earning

 enough points to be invited to the special “VIP” room of the website. But just like

 Stickam, this website monitored for, and disallowed, underage sexual activity.




                                        Page 3 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18         PageID.2184   Page 4 of 33



       Not satisfied with VIP status on an over-18 adult pornography website, the

 group migrated to Website A where no one policed their activity. As this Court

 knows, Website A was primarily devoted to the production of child pornography,

 with multiple groups of adult males using it to target 8-17 year-old children. With

 the group finally landing in an unmonitored format, its members were now free to

 act on their sexual interest in preteen and teenage girls.

    B. The Evolution of the Bored Group

       The Bored Group members wanted to do more than merely surf the various

 chatrooms on Website A to take advantage of other people’s exploitation of children.

 Rather, they wanted to create their own chatrooms, groom their own victims, and

 trick their own girls into making child pornography videos especially for the

 members of their enterprise. To do this, the men developed a strategy for identifying

 and recruiting victims, employed a variety of techniques to manipulate the children

 into engaging in sexual activity on web camera, and organized themselves on a

 dynamic website to keep one another up-to-date on group developments.

       1.   Hunting

       Most teenage and preteen girls would probably not strike up sexual

 conversations online with men in their 30s and 40s. Knowing this, the Bored Group

 infiltrated various social media websites by passing themselves off as teenagers.

 Using fake profiles and stolen pictures of teenage boys, the men tried to identify


                                       Page 4 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18        PageID.2185     Page 5 of 33



 potential victims for the group. The group scoured popular social media sites such

 as Gifyo, Periscope, YouNow, and MyLOL.com. MyLOL was the group’s primary

 hunting ground.       MyLOL is a website designed to facilitate teen dating, and

 describes itself as “the #1 teen dating site in the US, Australia, UK, and Canada.”

 Once identified, the group attempted to draw the targeted girl’s interest by

 commenting on an old image or video the girl posted so as to stand out from users

 who commented on newer images. If the girl responded to the comment left by the

 group member (who she thought was a teenage boy), an invitation to a Website A

 chatroom would soon follow. Given the tens of thousands of teenage and preteen

 girls frequenting social media websites, the enterprise’s recruiting efforts were

 wildly successful.

       The Bored Group memorialized this so-called “Hunt Strategy” in a tab on the

 group’s central hub of activity—which was known as the Sheet and is discussed in

 more detail later. The “Hunt Strategy” read as follows (note, a gif is an internet term

 for a short video):




                                      Page 5 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18        PageID.2186    Page 6 of 33



 See Exhibit B. Importantly, the group’s Hunt Strategy noted that commenting on a

 sexually suggestive image or video may alert the victim to the true interest of the

 group. Therefore, the group’s plan was to comment on more benign images or

 videos to mask the hunter’s real intent (i.e., “you look less of a perv by not

 participating in the flood of hornyness on the new gif”). Likewise, by using an older,

 non-sexual image or video the group hoped to avoid what it called “heroes.” Heroes

 are fellow social media users who alert girls to the sexually exploitive nature of the

 group, thereby thwarting their scheme.

       Hunters served as the essential first step to obtaining new victims. One

 Website A user described “hunting” this way:

       A hunter chooses a website called – you can call it hunting ground if
       you want . . . they choose a website. They go there . . . Low viewer
       counts are always ways to avoid competition with other groups. And it
       can also be used as a tool for enticement and coercion. Because if
       you’re broadcasting, you want people to talk and interact with. If
       they’re not there, well, that’s a tool. Come over here. There’s people
       over here ready to talk to you. And minor females, for the most part,
       want people to talk to and some sort of attention based on what I’ve
       seen . . . a hunter’s primary job was procuring targets and minor female
       victims for sexual exploitation and redirecting them to a specific
       location created by the hunter.

 United States v. Fuller et al., Crim No. 16-20239, Apr. 4, 2017 Tr. T., 402-

 03.




                                      Page 6 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18       PageID.2187     Page 7 of 33



       2. Enticing

       The Hunt Strategy (and Hunters) only took the group so far. Once the

 targeted victims arrived at one of the Bored Group’s chatrooms on Website A,

 the group still needed to convince her to undress and/or masturbate on camera.

 That is where the “talkers” of the group took over. “Talkers” attempt to make

 the girls feel comfortable in discussing a variety of subjects: school, family,

 sports, and, of course, sex. The talkers often spent considerable time building

 a rapport with, and engendering the trust of, the group’s victims. The hope,

 obviously, was that the girl would so enjoy the attention and compliments of

 the teenage boys she recently befriended that she would engage in sexual

 activity on web camera when asked to do so by the talkers.

       But typically the group needed to do more than just ask. So the group

 employed a variety of manipulative techniques to entice the victim to undress

 or masturbate on camera for the group.          The most frequent types of

 manipulation were:

    • Dares: challenging the minors to engage in certain behavior, evolving from

       innocuous behaviors, to removing clothing, to showing their naked bodies, to

       engaging in sex acts;

    • Polls: running a “poll” to subtly manipulate the victim into specific activity.

       These polls began as votes about which members believed the girl was pretty,

                                      Page 7 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18        PageID.2188    Page 8 of 33



       cute, or had nice eyes. Like the dares, the polls then graduated into votes

       about whether the victim should remove items of clothing, masturbate, or

       engage in other activity. See Exhibit I, Group Using Polls to Target Minor;

    • Competitions: using a “points” system, sometimes pitting one minor against

       another, when two potential victims were in a chatroom at the same time. The

       group would have two girls get on web camera in one chatroom and give them

       points for taking off certain items of clothing and engaging in sexual activity.

       The girls could go from “Level One” to “Level Two” if they obtained enough

       points, then to “Level Three,” and so on. An example of the group’s use of

       competitions is depicted below:




                                      Page 8 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18        PageID.2189     Page 9 of 33




    • Block Camera: If one group member had a particularly close relationship

       with a victim (known as the “handler” for that minor), that member claimed

       to the victim that he could prevent other people in the chatroom for seeing the

       victim on camera. As moderator of the chatroom, the lie went, the handler

       could block the victim’s camera function for other users. This reduced the

       inhibitions of the victim and increased the chances she would engage in sexual

       activity. When the handler told the other group members that he was blocking

       the camera, they pretended that the web camera function in the chatroom went

       out and that they couldn’t see the minor. See Govt. Ex. H-1 and H2, Group

       Uses Block Cams to Entice MV-2.

    • Loops: like other groups on Website A, the Bored Group took used loops to

       entice minors.    “Loopers” played previously recorded videos of minors

       actively chatting and performing sexual acts in a chatroom. The “looper”

       pretended to be the minor in the video and used the sexual activity displayed

       on camera to convince the targeted minor to engage in the same sex acts.

       According to one Website A user, the looper’s first task was to “convince[]

       the girl that the loop is real . . . and there are ways to do that. Most of the

       younger females are ignorant of how live people really act all the time . . . and

       that’s where the talkers come in. They keep constantly redirecting her thought

       process in certain ways in order for her to take the loop for granted. Most of

                                      Page 9 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18        PageID.2190    Page 10 of 33



        the younger females . . . they’re not as tech savvy as the more older ones.”

        United States v. Fuller et al., Crim No. 16-20239, Apr. 4, 2017 Tr. T., 402-

        03. Several members of the Bored Group used loops in this way.

  Regardless of the technique or techniques used, the Bored Group’s aim was always

  the same: break down the girl’s defenses so that she would eventually undress and/or

  masturbate on web camera.

        3. Organizing and Communicating

        Like any criminal enterprise, the Bored Group needed a central hub of

  information and communication so that group members knew about new victims,

  new chatrooms, or about what technique to use on a particular girl. They created

  this hub on the website Titan Pad. Titan Pad (which has since been discontinued)

  was an innocuous website that allowed multiple users to work collaboratively on a

  single document while discussing changes to the document via a chat function. Titan

  Pad’s formatting was similar to an Excel spreadsheet, with different tabs, charts, and

  tables. The Bored Group thus referred to their Titan Pad platform as “the Sheet.”

  The Sheet was private and password-protected, ensuring that the information it

  contained was available only to Bored Group members. Some of the tabs from the

  Sheet (recovered during computer forensic examinations in this case) are attached at

  Exhibit B.




                                      Page 10 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18        PageID.2191    Page 11 of 33



        The Bored Group used Titan Pad in two ways. First, the enterprise stored

  victim and chatroom information on the Sheet. One of the Sheet’s tabs kept track of

  the girls targeted by the group, including the victims’ names, links to their social

  media accounts, and names of the chatrooms on Website A used to exploit them.

  That list of rooms was broken down under descriptive headings, such as: “camping

  rooms” (where members remained logged into the room in the event the victim

  returned), “regular” rooms (for new victims or victims that appear at least once per

  week), “non-regular but active” rooms, “hero alerts” (online identities of individuals

  who would tell victims that the group was not made up of fellow teenagers), and

  “graveyard rooms” (rooms that were “inactive for weeks”). See Exhibit B.

        Second, the group used the Sheet’s chat function to communicate with one

  another about the enterprise’s activity. Obviously, within the group chat, these men

  in their 30s and 40s no longer needed to pretend to be teenage boys. Instead, the

  group had more frank, honest conversations about how best to manipulate the girls.

  Put another way, despite each man being two to four times the age of the victims in

  this case, and outnumbering the girls by a factor of about 10-to-1, the Bored Group

  talked about the girls behind their backs to maximize the likelihood of exploitation.

  In interviews with the FBI, the defendants described having the Sheet open on one

  internet screen and multiple chatrooms on Website A opened simultaneously on

  another screen. The men used the Sheet’s chat function to openly discuss whether


                                      Page 11 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18          PageID.2192    Page 12 of 33



  to institute a poll or a loop or to be more direct or harsh with a particular victim. If

  the group decided to implement the block camera technique, they coordinated that

  technique in the group chat on the Sheet. See Exhibit H. And whenever the group

  successfully exploited a victim, non-present members of the group used the chat

  function of the Sheet to coordinate how to obtain recordings of the girls from other

  members. Communicating is key to any criminal enterprise. The Bored Group is

  no different.

        When Titan Pad ceased operations in the spring of 2017, the group moved to

  a different website—known as Discord—to continue the group chat. The group’s

  leader, Christian Maire, deleted the content of the Sheet and created a new group

  chat on Discord. Soon after the group reorganized on Discord, Arthur Simpatico

  linked the group to an online news article about the arrest of an unrelated Website A

  user. This article named Website A and noted that authorities had access to the login

  data from Website A. Worried about their own potential arrests, several members

  of the Bored Group stopped coming to Website A and no longer appeared in the

  group chat. What the group did not know, however, was that the FBI’s investigation

  into the group had already been underway for months prior to that article.

     C. The Demise of the Bored Group

        In November 2015, the FBI Detroit arrested a local child pornography suspect

  as part of a nationwide operation. The investigation into this offender led to the


                                       Page 12 of 33
    Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18                   PageID.2193        Page 13 of 33



       discovery of Website A and the myriad of groups using Website A to sexually

       exploit preteen and teenage girls. The investigation that followed uncovered several

       child exploitation enterprises operating on Website A.

                Thus far, the FBI has successfully identified, located, arrested, and convicted

       four groups of men who used Website A to prey on children. Like the other groups

       before them, members of the Bored Group were identified through IP login

       information and reviews of the content of social media accounts. The Bored Group

       investigation also involved victim interviews, search warrant executions at group

       members’ homes, and the forensic review of electronic devices seized from the

       defendants.

                The following table provides a summary of the investigation as to each group

       member, including their role, activity, and recommended sentence:

                Role(s)         Activity                               Contact w/Victims                 Sent Rec:
Christian       Leader of the   •   Identified by every other group    •   Primary point-of-contact      Life
Maire,          group;              member as the group leader;            for most minor victims to
40 years old,   Handler;        •   Member from 2010 through May           the group
                Hunter;
(known as                           2018;                              •   Communicated with dozens
                Talker
James,                          •   Organized the group’s website,         of minors using fake social
Spacey,                             invited members, posted social         media profile for months
Spaceyjames,                        media of each targeted minor;          and even years
Spaceman)                       •   Found almost all the victims for   •   Knew MV-3 was suicidal
                                    the group from 2015 to 2018;           and knew others were
                                •   On Website A daily through May         depressed
                                    of 2018
                                •   Used VPN to avoid law
                                    enforcement detection



                                                  Page 13 of 33
    Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18                          PageID.2194        Page 14 of 33



                                   •   Distributed videos he
                                       recorded/produced of group
                                       victims
Arthur          Admin              •   Warned others about law               •   Knew MV-2’s location and       50 years
Simpatico,      privileges (one        enforcement investigation,                talked about taking her to a
47 years old,   of the leaders);       leading to destruction of evidence        hotel when he visited her
                Talker
(known as                          •   Member from 2012-SW                       hometown;
Deff,                                  execution in 2018                     •   Aggressive/violent: visited
Yab,                               •   Joined a second group in 2017             chatrooms
Fred)                              •   On Website A or Website B daily           “cryingandfuck,”
                                   •   Distributed videos he                     “cryingandwin,” and
                                       recorded/produced of group                “punishment”
                                       victims                               •   Encouraged MVs to
                                   •   Technologically sophisticated:            produce bestiality
                                       used encryption to avoid law              (“dogwin”) and an “anal
                                       enforcement detection                     sharpie show”
                                   •   Attempted to encrypt devices as
                                       law enforcement entered home
Odell Ortega,   Talker             •   Member from 2010 through the          •   Met up with MV-10 in           50 years
37 years old,                          spring of 2017;                           person by flying her out to
(known as                          •   On Website A or Website B                 Florida at or shortly after
Crazy,                                 daily;                                    she turned 18;
Crazyfish)                         •   Recorded everything every time        •   Purchased lingerie for MV-
                                       he was online – 1,278 hours of            21;
                                       CP, 439,773 files that are child      •   Paid MV-18 to produce
                                       exploitive or child pornography           child pornography
                                   •   Meticulously organized
                                       recordings with folders with each
                                       victim’s true name, location, age,
                                       etc. and collected this information
                                       about each of them


Jonathan        Talker;            •   One of the most “aggressive”          •   Had girls that the group       40 years
Rodriguez,      Hunter;                talkers;                                  identified as “his” [Jwalks
37 years old,   Handler            •   Went on true web cam to entice            girl; Jwalks friend];
(known as                              minors;                               •   Aggressive/violent tastes:
JWalks,                            •   Member from 2012 through SW               visited “cryingandfun”
Wes)                                   execution date Oct. 2017;                 chatroom, a chatroom


                                                      Page 14 of 33
    Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18                   PageID.2195         Page 15 of 33



                             •   Created fake social media profile        known to be associated
                                 to entice minors to engage in            with blackmailing minors,
                                 sexual activity (including MV-1          and a chatroom where MV-
                                 and MV-2)                                12 routinely cut herself
                                                                          while engaging in sexual
                                                                          activity on web cam
Brett Sinta,    Hunter;      •   Organized the “polls” the group      •   Carried on one-on-one       40 years
36 years old,   Moderator;       would give to minors to entice           relationships with certain
(known as       Talker           them to engage in sexual activity;       minors, including MV-5
Tex,                         •   Was the moderator of certain             and MV-6, enticing them to
Tex.Ass.2)                       chatrooms;                               send sexually explicit
                             •   Member from 2010 to May of               images and pretending to be
                                 2017 (when group was warned by           a teenage boy;
                                 Simpatico);                          •   MV-5 believed he was her
                             •   Drilled holes through hard drives        boyfriend and they carried
                                 at around the time Simpatico             on a relationship for a year.
                                 warned the group about law
                                 enforcement’s discovery of
                                 Website A
                             •   Created fake social media profile
                                 to entice minors to engage in
                                 sexual activity
Daniel          Talker       •   Member from 2012 through the         •   Targeted at least 11 victims    35 years
Walton,                          summer of 2017;                          one-on-one, enticing them
34 years old,                •   On Website A or Website B                to engage in sexual activity
(known as                        daily;                                   and sometimes engaging in
Smoke)                       •   Recorded everything every time           sexual activity himself on
                                 he was online – 241 hours of CP,         web cam with them to get
                                 15,951 files that are child              them to do so
                                 exploitive or child pornography;     •   Knew that these victims
                             •   Distributed the recordings he            were vulnerable (one had a
                                 made to other group members;             father who was molesting
                             •   Created fake social media profile        her and a sister who had
                                 to entice minors to engage in            been killed)
                                 sexual activity




                                               Page 15 of 33
    Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18                  PageID.2196        Page 16 of 33



Michal Figura,   Talker    •   Member from 2012 through at           Aggressive/violent tastes:      35 years
36 years old,                  least the month prior to the Oct.     visited chatrooms
(known as                      2017 SW;                              “blackmailcapper,”
Sid,                       •   On Website A or Website B             “cryingandfun,” and
Woot,                          multiple times a week – 6,122         “fuckmeharder”
Sammie,                        visits to just Website A during the
Freddie)                       time period covered by the logs;
                           •   Technologically sophisticated: IT
                               specialist taught other members
                               how to stream videos from You
                               Now and how to download videos
                               that the You Now moderators had
                               removed due to their illicit
                               content
Caleb Young,     Talker;   •   Member from 2012 through the          Visited chatroom                35 years
38 years old,    Hunter        spring of 2017;                       “cryingandfun”
(known as                  •   On Website A or Website B
JohnB)                         daily;
                           •   Created a fake social media
                               profile pretending to be a teenager
                               to entice minors;
                           •   Discarded a 2 TB hard drive right
                               around the same time period as
                               Simpatico warned the group (May
                               of 2017) about law enforcement’s
                               investigation




                                              Page 16 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18          PageID.2197    Page 17 of 33



                                   II
                     STATEMENT OF FACTS: THE VICTIMS

        As indicated above, the Bored Group left monitored websites for the specific

  purpose of targeting and sexually exploiting underage girls.               The group

  communicated the ages of its victims using a “minus” (-) sign in relation to 18 years

  of age. Thus, a 16 year-old girl was “-2”, 15 year-old girl “-3”, 14 year-old girl “-4”,

  etc. The group’s target age range was 13-17 years old. But the group victimized a

  girl as young as 10. Defendant Odell Ortega had a video of this now-identified girl

  saved on his computer. During the video, the 10 year-old girl masturbated while

  staring into the web camera and chatting on Website A.

        Beyond the vulnerability of being children surrounded by adult men in a

  chatroom on the internet, many of the group’s victims had particularized

  vulnerabilities. Not surprisingly, the Bored Group had a plan for such vulnerable

  victims. And that plan was not to leave them alone. If a girl was suicidal or revealed

  that she was cutting herself, the group engaged in what they called a “trust building

  session.” Trust building sessions involved no discussion of sexual activity, but

  rather more sensitive chats about life and the child’s worth. To be sure, there was

  no benevolence in these sessions. Instead, the group used trust building as an

  opportunity to further engender loyalty to the group so as to increase the chances

  that the girl would later engage in sexual activity on web camera. Examples of the

  group using “trust building” include the following:
                                       Page 17 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18         PageID.2198    Page 18 of 33




     • The group targeted an approximately 15-year-old girl (MV-44) who disclosed

        that she had previously been committed to a psychiatric ward, she was

        currently in therapy, and that she was cutting and burning herself (See Exhibit

        D-1, Trust Building Example);

     • The group targeted a then 15-year-old girl (MV-9) who told them she had an

        addiction to self-harm (See Exhibit D-2);

     • The group targeted MV-9 who started cutting herself while they were talking

        together, even showing the group her cuts (See Exhibit D-3);

     • The group targeted an approximately 15-year-old girl (MV-13) who they

        know has a mother who is a drug addict (See Exhibit E);

     • The group again targeted MV-13 who cried during the enticement (Exhibit F).

        Most of the Bored Group members reported that girls they targeted were

  cutting or suicidal. One said that about half of the girls cut themselves, another said

  girls “commonly” engaged in this behavior, and yet another confirmed these

  statements and recalled one particular victim cutting herself live on web camera.

  These same group members explained how this vulnerability created an opportunity

  for them to engage in the “trust building” described above so that they could more

  successfully entice these minors to undress or masturbate on camera for the group.




                                       Page 18 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18          PageID.2199    Page 19 of 33



        In all, the Bored Group victimized hundreds of girls. The FBI has identified

  only a few dozen of them so far. Some will never be identified and never obtain the

  help that they need. Others have been identified, interviewed, and provided heart

  wrenching victim impact statements to the court (see Exhibit A, Victim Impact

  Statements), or will appear at sentencing to address the Court. Each girl’s story tells

  the tale of manipulation and exploitation.        Each girl’s story tries to put the

  unimaginable abuse into words. Each girl’s story speaks not only for the author, but

  for the dozens of other girls who will not have the opportunity to address the Court.

        For example, this past year, MV-17, victimized at the age of 13 or 14 by the

  group, attempted suicide by trying to cut herself with glass. She also hit a brick wall,

  injuring her hand. She cut her arms for years, and this behavior has only subsided

  during the past few months with the help of intensive therapy. MV-17 plans to attend

  sentencing with the supervisor of the facility where she is staying.

        MV-12, who was one of the victims that cut herself live on web camera on

  Website A, is currently committed to a hospital and has struggled immensely. She

  was recently in a car accident that rendered her a paraplegic. She now has a

  court-appointed guardian.

        MV-10 suffers from post-traumatic stress disorder and has a service dog to

  assist her. See Exhibit A-10. MV-19, who was targeted on Website A starting at

  age 11, struggles with depression and has been seeing a therapist for over a year.


                                       Page 19 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18            PageID.2200   Page 20 of 33



  She also struggles with cutting. She has a permanent therapy dog for which the

  family must make monthly payments. MV-16, who was approximately 14 years old

  when the group targeted her, struggles with cutting as well and is in therapy. Her

  and her mom recently moved because of concerns for her safety in light of the

  conduct on Website A. MV-18, who was 16 when she was targeted, moved schools

  and residences. See Exhibit A-18. 1

          MV-1, who was 14 when first targeted, has been in extensive therapy. Her

  father explained that this incident has led to feelings of guilt and has impacted the

  whole family. MV-21, who is now 19, said that she remains terrified to leave her

  home. See Exhibit A-21. Other victims or their parents could write similar letters

  about the destructive results the Bored Group’s actions have had on their families.

  Some parents will attend the sentencing hearing, others can’t bear to. The victims

  all paid a cost for having the misfortune of crossing paths with the well-organized,

  determined, and sexually perverse group of men now before the Court.

          While every victim’s story is important, the letter from the mother of MV-2—

  the girl most frequently victimized by the group—deserves special consideration.

  MV-2 was an elite dancer who attended the finest ballet school in Canada. Her

  mother describes her as “a sensitive kid, she was precocious, intelligent, and an

  excellent student.” But as a teenager, MV-2 suffered from anxiety about performing


  1
      MV-16, MV-17, MV-18, and MV-21 all plan to attend sentencing.
                                         Page 20 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18       PageID.2201    Page 21 of 33



  well and felt isolated and lonely. She sought friendships online, including with the

  members of the Bored Group. As her mother put it, the results of those relationships

  were “worse than anything we could have imagined.” MV-2 was sexually exploited

  by the group for years. They manipulated and enticed her into creating more than

  60 videos or herself engaged in sexual activity. Behind her back, the group both

  praised her for doing what they said and mocked her for being so easy to coerce.

        Eventually, the FBI’s investigation led Canadian authorities to identify MV-2.

  MV-2’s mother noted that by the time the authorities arrived at their home, the

  family already felt the repercussions of MV-2’s exploitation:

        the depression and anxiety had already kicked in. She missed an entire
        year of academic school and had to come home from the elite ballet
        school she had finally made it into in order to deal with her mental
        health. It took months, medication, and sleep in order to deal with the
        self-loathing that was creeping into her subconscious. She couldn’t do
        her school work, lost touch with her friends, and her dance dreams died.
        She was completely derailed, and we had no idea why. This has taken
        years from her. Years. I know we were precariously close [] to losing
        her. This could have been a very different letter.

  See Exhibit A-2.




                                      Page 21 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18     PageID.2202   Page 22 of 33



                                III
                STATEMENT OF FACTS: YOUNG’S CONDUCT

        Caleb Young participated in the manipulation and sexual exploitation of

  dozens of girls. (PSR ¶ 33). Victims and other Bored Group members knew Young

  as JohnB. He was a hunter and talker for the group. (PSR ¶ 31). Young spent

  considerable time on Website A. By his own estimation, Young visited the site 3-4

  times each week. (PSR ¶ 31). Login data obtained from Website A showed that in

  just over three weeks (from March 1, 2017, to March 25, 2017), Young logged into

  chatrooms on Website A more than 800 times. (PSR ¶ 25).

        On October 31, 2017, the FBI executed a search warrant at Young’s home in

  Olmsted Falls, Ohio. The FBI recovered two laptops (a Macbook Pro and an HP

  laptop) and an iPhone. They also interviewed Young. Young admitted to visiting

  Website A and Discord, but denied being JohnB or accessing child pornography in

  the chatrooms on Website A. Young even claimed that he would leave a chatroom

  on Website A if he suspected the girl in the chatroom was underage.

        In a subsequent interview, however, Young admitted his conduct more fully.

  Young acknowledged being JohnB, serving as a hunter and talker for the group, and

  to recording videos of some of the group’s victims. Young also acknowledged that

  the group migrated to Website A from other websites with the specific intent of

  targeting minors. As to being a hunter, Young acknowledged creating and using a

  profile on MyLOL.com (the teenage dating website described earlier). Just as on
                                     Page 22 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18         PageID.2203    Page 23 of 33



  Website A, Young pretended to be a teenage boy on his MyLOL profile. Finally, as

  it related to victims, Young recalled at least one girl cutting herself while on camera

  with the group. (PSR ¶ 25).

        The forensic review of Young’s computers revealed 7 child pornography

  videos. Young told the FBI, however, that he had thrown away a 2TB external hard

  drive close in time to the search. Young claimed the device had stopped working.

  The FBI has not recovered that external hard drive. To be sure, Young received

  many more videos of child pornography than those recovered from his devices. He

  would just delete those videos after viewing them. (PSR ¶ 30).

        Young appeared regularly in the group’s Discord chat (spanning April 30,

  2017-August 2017). During this time, Young provided the group with links to three

  potential victims, including a recording of one victim exposing herself. He wrote,

  “[she] did flash but shitty cam.” As a talker, moreover, Young participated in several

  chats with victims. After the group successfully enticed one child to engage in

  sexual activity, Young asked her, “did you cum?” When she said yes, Young wrote

  “I bet you could do it again in a few min.” He also said, “I think that bra needs to

  come off…you gonna take it off for me or do I have to come do it myself?” See

  Exhibit C. Young also helped target MV-2, the group’s most frequently victimized

  girl whose mother’s victim impact statement is referenced above. When Bored

  Group leader Christian Maire told other group members in a private chat that MV-2


                                       Page 23 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18       PageID.2204    Page 24 of 33



  was coming to a chatroom on Website A, Young said, “ok I can talk for a bit.”

  Young apparently did not like what MV-2 wanted to discuss, as he told the group,

  “ok gotta get her away from thinking family/friends and thinking about other stuff.”

  Soon thereafter, Young later left the chat but MV-2 was victimized that night by

  other group members. See Exhibit H.

                                     IV
                             PROCEDURAL HISTORY

        In February 2018, a federal grand jury returned a ten-count indictment against

  nine members of the Bored Group, including Young. Each Defendant was charged

  as a member of a child exploitation enterprise (“CEE”), along with several other

  child sexual exploitation offenses. All nine have pleaded guilty to the CEE charge.

  (PSR ¶¶ 6-8).




                                      Page 24 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18          PageID.2205    Page 25 of 33



                                 V
                SENTENCING FACTORS, TITLE 18 U.S.C. § 3553

        Congress has provided, through 18 U.S.C. § 3553(a), the relevant objectives

  and factors to be considered by sentencing courts in imposing a “sentence sufficient,

  but not greater than necessary.”        Those objectives are: (1) the nature and

  circumstances of the offense, and the history and characteristics of the defendant;

  (2) the need for a sentence to reflect the basic aims of sentencing (including

  retribution, deterrence, incapacitation, and rehabilitation); (3) the kinds of sentences

  legally available; (4) the Sentencing Guidelines; (5) Sentencing Commission policy

  statements; (6) the need to avoid unwarranted sentencing disparities among

  defendants with similar records who have been found guilty of similar conduct; and

  (7) the need for restitution.

        The most relevant factors are evaluated below, beginning with number 4, the

  sentencing guidelines.

     A. The Advisory Guideline Range

        In United States v. Rita, 551 U.S. 338 (2007), the Supreme Court restated that

  the goals of the United States Sentencing Commission in formulating the Sentencing

  Guidelines are to carry out the objectives of 18 U.S.C. § 3553(a). Despite being

  advisory, rather than mandatory, the Guidelines remain an important factor in

  fashioning a just sentence. As the Supreme Court stated in Rita, “it is fair to assume



                                       Page 25 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18         PageID.2206   Page 26 of 33



  that the Guidelines, insofar as practicable, reflect a rough approximation of

  sentences that might achieve section 3553(a)’s objectives.” Id. at 345.

        In United States v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008), the Court in

  analyzing the holding in Rita, recognized that the guidelines represent the

  Sentencing Commission’s attempt to reconcile the factors under § 3553(a), that these

  factors seek to balance Congress’ competing interests in consistency, and that a

  confluence between the national views of the sentencing commission and the

  independent views of a sentencing judge results in a “double determination” which

  significantly increases the likelihood that a sentence is reasonable.

        In United States v. Gall, 128 S.Ct. 586, 601 (2007), the United States Supreme

  Court provided a template for sentencing proceedings in the district court. The Court

  held that a district court should begin sentencing proceedings by correctly

  calculating the applicable guidelines. Gall, 128 S.Ct. at 596.

        The Guidelines in this case are not in dispute. The parties agree that Young

  is a criminal history category I with an offense level 43, resulting in a Guidelines

  range of life imprisonment. (PSR ¶ 86).

     B. Nature and Circumstances of the Offense

        The nature and circumstances of the offense warrant the Government’s

  requested 35-year sentence here. Young participated in an international, multi-year

  child exploitation enterprise. The crimes of Young and his cohorts involved the


                                       Page 26 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18       PageID.2207    Page 27 of 33



  coordinated manipulation and exploitation of more than 100 preteen and teenage

  girls. The enterprise targeted children as young as 10 years old and used a variety

  of manipulative techniques—such as polling, block camera, and looping—in their

  attacks on these children.

        As for Young’s conduct in particular, he was a member of the group from its

  inception. Young admitted to migrating to Website A from other, more closely

  monitored platforms for the express purpose of sexually exploiting underage girls.

  Young served as a part-time hunter and talker for the group. In the Discord chats

  covering late April to August 2017, Young linked three potential victims to other

  group members. According to Website A login data, moreover, Young accessed

  more than 800 chatrooms on Website A in the short period from March 1, 2017, to

  March 25, 2017. (PSR ¶ 25). Such frequency demonstrates how important the

  group’s activity on Website A was for Young.

        Young’s comments as a talker demonstrated his callousness towards the

  group’s victims. When MV-2—the troubled ballet dancer frequently exploited by

  the enterprise—talked about family and friends with the group, Young wrote to his

  co-defendants, “ok gotta get her away from thinking family/friends and thinking

  about other stuff.” See Exhibit H. To other victims, Young was direct and to the

  point: telling one girl to take off her bra and challenging her to “cum” again a few

  minutes after she masturbated on camera for the group. See Exhibit C.


                                      Page 27 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18        PageID.2208    Page 28 of 33



        Finally, Young recorded some of the girls on Website A. Young kept 7 child

  pornography videos on the electronic devices seized by the FBI during the search

  warrant at his home. Young accessed hundreds more videos of child pornography.

        Thus, the nature and circumstances of the offense justify the proposed 35-year

  prison sentence for Young.

     C. History and Characteristics of the Offender

        Young’s history and characteristics provide no basis for a sentencing break.

  Young grew up in a loving, tight knit home. Young suffered no abuse as a child.

  His family continues to support and love him even after his arrest and conviction.

  (PSR ¶¶ 60-67). Young has no serious medical problems, and denies any mental

  health or substance abuse issues. (PSR ¶¶ 68-76). Prior to his arrest, Young

  maintained steady employment, but appeared to have no significant hobbies or

  activities beyond his participation in this remarkable child sexual exploitation

  enterprise. (PSR ¶¶ 80-83).

     D. The Sentence Imposed Must Reflect the Seriousness of the Offense,
        Promote Respect for the Law, and Provide Just Punishment

        The purposes of sentencing call for a 35-year sentence here. The offense of

  child exploitation enterprise is incredibly serious as it involves multiple defendants

  working together to sexually exploit multiple victims. Congress identified the

  seriousness of child exploitation enterprises when it set the minimum penalty at 20



                                      Page 28 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18         PageID.2209    Page 29 of 33



  years, which is the highest minimum punishment set forth in federal law for

  first-time, non-homicide offenses. See 18 U.S.C. § 2252A(g)(1).

        The seriousness of the Bored Group’s conduct, however, surpasses even the

  typical child exploitation enterprise. Young and his cohorts produced hundreds of

  child pornography videos of their more than 100 victims. Despite targeting preteen

  and teenage girls, every group member (except Defendant Daniel Walton) was in his

  30s or 40s. But merely taking advantage of the significant intelligence and life

  experience differences between these men and their victims was not enough for this

  group. Rather, they stacked the deck against the victims even further by working

  together against the unsuspecting children in a coordinated attack. These girls

  unknowingly stepped into a lion’s den by simply posting pictures or short videos to

  regular teenage social media websites. As MV-2’s mother said about girls seeking

  friendships on the internet and meeting this well-organized gang of exploiters: “the

  result was worse than anything we could have ever imagined.” See Exhibit A.

        This group has normalized sexual behavior that is completely abnormal. They

  have robbed these young minor girls, some as young as ten-years old, of their

  innocence. They have taught them that they are only special and will only get

  attention and “fit in” with others their age if they are willing to let others exploit

  their bodies. For those that have been identified, hopefully their parents are able to

  help bring healing and restore them day by day. But, for those that are not identified,


                                       Page 29 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18          PageID.2210     Page 30 of 33



  there is no telling what damage Young’s group has done, and whether they will ever

  be able to live productive, healthy lives.

        To promote respect for the law, a sentence far above the mandatory minimum

  must be imposed. Adequate punishment here—which in this case is difficult to

  quantify—should be measured in terms of decades, not years, in prison.

     E. Deterrence

        A significant prison sentence for Young will send a general deterrence

  message to other, like-minded individuals. Because the Internet allows users to

  maintain anonymity, an offender need only have recording software and knowledge

  of an unmonitored website to do what this group did. Recording software is now

  available free on the internet with just the click of a button. Thus, deterrence in these

  types of cases is of incredible importance. Potential offenders who think about doing

  what this group did, which has left permanent scars on so many young girls, should

  know that, if they are caught, they will likely spend the rest of their lives in prison.

        Specific deterrence of Young is likewise important. While Young was not

  one of the leaders of the Bored Group, he was a regular participant from the

  beginning of this enterprise. Young hunted. Young enticed. Young recorded.

  Young manipulated. Young lied. Some of Young’s family members suggest that

  Young “made mistakes” as part of this offense. But this was no mistake. Nothing

  Young did to these children happened by accident. Instead, for years he woke up


                                        Page 30 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18          PageID.2211     Page 31 of 33



  every morning and went to sleep every night knowing that he was part of a group

  that committed horrendous crimes against children. The public deserves to be

  protected from a person capable of this kind of repeated exploitation of the most

  vulnerable victims.

     F. Avoiding Unwarranted Sentence Disparities

        A sentence of 35 years also avoids unwarranted sentencing disparities. Young

  was not the least, nor most, culpable offender in this group. The government’s

  recommendation takes into consideration what Young did (hunting, talking,

  recording), how long he did it (from the group’s inception), how frequently he did it

  (often), and the scope of the damage caused (immeasurable). Balancing all of these

  considerations justifies a sentence of 35 years in custody for Caleb Young.

                                     VI
                           RESTITUTION STIPULATION

        The parties stipulated to a restitution amount of $5,000 per identified victim

  of the offense. The parties have prepared a restitution stipulation for the 24 identified

  victims in the Bored Group. The money shall be paid by the Defendant to the Clerk’s

  Office, who will then make payments to the parents of the victims or the victims (if

  they are 18 at the time of sentencing).




                                        Page 31 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18      PageID.2212   Page 32 of 33



                                       VII
                                   CONCLUSION

        The Court should sentence Caleb Young to 35 years’ imprisonment followed

  by 10 years of supervised release.



                                         Respectfully submitted,


                                         Matthew Schneider
                                         United States Attorney

                                         s/Kevin M. Mulcahy
                                         Kevin M. Mulcahy
                                         April N. Russo
                                         Assistant United States Attorneys
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         Phone: (313) 226-9713
                                         E-Mail: Kevin.Mulcahy@usdoj.gov


  Dated: November 28, 2018




                                       Page 32 of 33
Case 2:18-cr-20128-SJM-DRG ECF No. 127 filed 11/28/18       PageID.2213    Page 33 of 33



                            Certificate of Service

        I hereby certify that on November 28, 2018, I electronically filed the

  Government’s Sentencing Memorandum for the United States. I also filed the

  Exhibits under seal with the Clerk of the Court of the Eastern District of Michigan.

  I sent the memorandum and attached exhibits via Fed-Ex to defense attorney

  Andrew Stacer.

                                  Andrew Stacer
                                Attorney for Defendant



                                         s/Kevin M. Mulcahy
                                         Kevin M. Mulcahy
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         Phone: (313) 226-9713
                                         E-Mail: Kevin.Mulcahy@usdoj.gov




                                           33
